Citation Nr: 1419905	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence have been received with respect to a claim of service connection for a low back disorder. 

2.  Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In the March 2010 rating decision, the RO found the Veteran's claim of service connection for a low back condition was reopened, but that the previous denial was confirmed.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156a (2013). 

The Veteran presented testimony at a Board hearing in October 2012.  A transcript of the hearing is associated with the claims folder.

The Board has reviewed all evidence of record, including that found on Virtual VA.

The issues of entitlement to service connection for a low back disorder and a left leg disorder are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In October 2005, the RO denied the Veteran's claim of entitlement to service connection for a back injury.  The Veteran failed to perfect an appeal and no new and material evidence was received within a year of the rating decision's issuance.
 
2.  Evidence received since the October 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time of the October 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision, which denied the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the October 2005 RO rating decision is new and material; accordingly, the claim of service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran.

The Veteran contends that he has developed a low back disorder as a result of a diving accident while on active duty service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

The record shows that entitlement to service connection for a low back disorder was denied in an October 2005 rating decision.  The Veteran initiated an appeal of this decision by submitting a notice of disagreement that was received by the RO in October 2006.  A statement of the case (SOC) was issued in November 2007.  There is no indication, however, that he submitted a VA Form 9 or other document in lieu of a Form 9 to perfect his appeal, or that new and material evidence was received within one year of the October 2005 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2013).  Hence, the October 2005 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

New and Material Evidence

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered by the October 2005 rating decision included the service treatment records, VA treatment records, and statements from the Veteran that he injured his back while diving into the shallow end of a pool.  The decision denied the claim on the basis that there was no evidence of an in-service injury and no current diagnosis of a back condition. 

The evidence received since the October 2005 rating decision includes private treatment records showing continuous treatment for a low back condition, to include lumbar strain syndrome, over a period of 30 years.  VA treatment records dated October 2006 through September 2009 also show treatment for acute low back pain.  Additionally, the Veteran testified at the October 2012 hearing that he injured his back in a diving accident while in service.  

The Board finds that the private treatment records, the VA treatment records, and the Veteran's presumptively credible October 2012 testimony constitutes new and material evidence.  The treatment records and testimony are new because they contain facts that were not previously available to the October 2005 decision makers.  They are material because they address a basis for the previous denial, namely the lack of evidence of an in-service injury and evidence of a current disability.  As the evidence is both new and material, the Veteran's claim of entitlement to service connection for a low back disability is reopened.  The merits of the underlying claim will be addressed in the remand section of this decision. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim of service connection for a low back disorder is granted.






REMAND

The Veteran has not been afforded a VA examination in connection with his claims of service connection for a low back disorder and a left leg disorder.  With respect to the low back, private and VA treatment records show recurrent treatment.  Additionally, the Veteran has provided testimony indicating that he injured his back while in service.  For left leg claim, service treatment records show a notation of an injury in October 1967.  VA treatment records show findings of left leg sciatica in 2008.  The record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any diagnosed low back and left leg disorders.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  

The examiner is requested to address the following:

(a)  Whether it is as least as likely as not (50 percent or greater probability) the any diagnosed low back disorder is related to service.  

(b)  Whether it is as least as likely as not (50 percent or greater probability) the any diagnosed left leg disorder is related to service.  

The Veteran's reports of his symptoms and history should be taken into account. 

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


